IN THE SUPREME COURT OF THE STATE OF KANSAS

                                         No. 106,437

                                     STATE OF KANSAS,
                                         Appellee,

                                               v.

                                       BRYCE M. DULL,
                                         Appellant.


                               SYLLABUS BY THE COURT

1.
       Statutory interpretation and jurisdictional challenges involve questions of law
subject to unlimited appellate review.


2.
       When the Supreme Court has granted review of a Court of Appeals decision,
issues before the Supreme Court include all issues properly before the Court of Appeals
which the petition for review or cross-petition allege were decided erroneously by the
Court of Appeals. This court will not consider issues not presented or fairly included in
the petition for review. If a party fails to challenge a dispositive procedural ruling in the
petition for review, it is not properly before this court.


3.
       A categorical proportionality challenge under the Eighth Amendment to the
United States Constitution implicates questions of law, and this court has unlimited
review. A constitutional challenge to the lifetime postrelease supervision portion of an
aggravated indecent liberties with a child sentence is an indirect attack on the
constitutionality of the statute as applied.
                                               1
4.
       Deciding whether a statute is constitutional is a question of law subject to
unlimited review. This court presumes statutes are constitutional and must resolve all
doubts in favor of a statute's validity. A statute must clearly violate the constitution
before it may be struck down, and an appellate court not only has the authority, but the
duty, to construe a statute in such a manner that it is constitutional if the same can be
done within the apparent intent of the legislature in passing the statute.


5.
       In considering a categorical challenge under the Eighth Amendment, the court first
considers objective indicia of society's standards, as expressed in legislative enactments
and state practices to determine whether there is a national consensus against the
sentencing practice at issue. Next, guided by the standards elaborated by controlling
precedents and by the court's own understanding and interpretation of the Eighth
Amendment's text, history, meaning, and purpose, the court must determine in the
exercise of its own independent judgment whether the punishment in question violates
the Constitution.


6.
       Mandatory lifetime postrelease supervision for a juvenile is a severe lifetime
sentence, even when the potential for further imprisonment is not considered, because the
juvenile's liberty interests are severely restricted for life by the terms of the mandatory
lifetime postrelease supervision.


7.
       While we have found mandatory lifetime postrelease supervision constitutional for
adults, the same factors that result in a diminished culpability for juveniles, i.e.,
                                               2
recklessness, immaturity, irresponsibility, impetuousness, and ill-considered decision
making, along with their lower risks of recidivism, all diminish the penological goals of
lifetime supervision for juvenile sex offenders.


8.
       Mandatory lifetime postrelease supervision is categorically unconstitutional under
Graham v. Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010), when
imposed on a juvenile who committed and was later convicted of aggravated indecent
liberties with a child.


9.
       Whether appellate jurisdiction exists is a question of law over which the scope of
appellate review is unlimited.


10.
       K.S.A. 21-4721(c)(1) does not prevent a defendant from challenging the district
court's decision to impose consecutive sentences in a multiple conviction case involving a
presumptive and a departure sentence.


11.
       A district court simultaneously sentencing multiple convictions generally has
discretion to order the sentences to be served consecutively.


12.
       Judicial discretion is abused if judicial action (1) is arbitrary, fanciful, or
unreasonable, i.e., if no reasonable person would have taken the view adopted by the trial
court; (2) is based on an error of law, i.e., if the discretion is guided by an erroneous legal
conclusion; or (3) is based on an error of fact, i.e., if substantial competent evidence does
                                               3
not support a factual finding on which a prerequisite conclusion of law or the exercise of
discretion is based.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed January 11,
2013. Appeal from Sedgwick District Court; PHILLIP B. JOURNEY, judge. Opinion filed June 5, 2015.
Judgment of the Court of Appeals affirming the district court and dismissing in part, is reversed.
Judgment of the district court is affirmed in part, vacated in part, and remanded with directions.


        Joanna Labastida, of Kansas Appellate Defender Office, argued the cause and was on the briefs
for appellant.


        David Lowden, chief attorney, argued the cause, and Nola Tedesco Foulston, district attorney, and
Derek Schmidt, attorney general, were with him on the brief for appellee.


The opinion of the court was delivered by


        MALONE, J.: Bryce Dull appeals the consecutive sentences he received in two
unrelated cases. In the first case filed, Dull pleaded guilty to burglary and misdemeanor
theft. He had recently turned 18 years old when these crimes were committed. In the
other case, Dull pleaded guilty to aggravated indecent liberties with a child. Dull was 17
years old at the time of this crime, and the victim was 13 years old. However, the district
court authorized Dull to be prosecuted as an adult, and the cases were consolidated for
pleas and sentencings. He was sentenced to 24 months' imprisonment for the burglary,
concurrent with 12 months' incarceration for the theft, and 45 months' imprisonment for
the sex crime. The sentences were ordered to be served consecutive to each other. As
required by statute for the aggravated indecent liberties conviction, the district court also
sentenced Dull to a lifetime of supervision by the Department of Corrections once he was
released from prison.



                                                     4
       Dull seeks review of the Court of Appeals' decision that mandatory lifetime
postrelease supervision for juveniles convicted of similar sex offenses does not
categorically constitute cruel and/or unusual punishment under the Eighth Amendment to
the United States Constitution. See State v. Dull, No. 106,437, 2013 WL 193036, at *12
(Kan. App. 2013) (unpublished opinion). Although he argues mandatory lifetime
postrelease supervision is likewise unconstitutional under § 9 of the Kansas Constitution
Bill of Rights, he does not challenge the panel's holding that this issue was not properly
raised for the first time on appeal. He additionally takes issue with the imposition of
consecutive sentences in his two cases.


       For reasons set forth below, we reverse and hold that mandatory lifetime
postrelease supervision for juveniles who have committed and are later convicted of
aggravated indecent liberties categorically constitutes cruel and unusual punishment. We
also reverse the panel's holding that it did not have jurisdiction to consider the imposition
of consecutive sentences in light of our decision in State v. Looney, 299 Kan. 903, 327
P.3d 425 (2014); however, we affirm the district court's imposition of consecutive
sentences.


                        FACTUAL AND PROCEDURAL BACKGROUND

       In 09CR3878, Dull was charged with burglary, a severity level 7 person felony,
and misdemeanor theft. These offenses occurred on December 16, 2009, after Dull had
turned 18 years old. In 10CR2224, Dull was charged with rape, a severity level 1 person
felony, for having sexual intercourse with a 13-year-old girl on or between July 1, 2009,
and July 31, 2009. Dull was 17 years old at the time of the alleged sex offense, but the
district court authorized prosecution as an adult. The cases were consolidated, and,
pursuant to a plea agreement, Dull pleaded guilty to the burglary and misdemeanor theft
charges in 09CR3878 and to the amended charge of aggravated indecent liberties, a

                                              5
severity level 3 person felony, in 10CR2224. Dull moved for durational and dispositional
departures.


       In 09CR3878, the district court denied the departure motion and sentenced Dull to
a standard term of 24 months' imprisonment followed by 12 months' postrelease
supervision for the burglary offense and a concurrent term of 12 months in county jail for
the misdemeanor theft offense. In 10CR2224, the district court granted a downward
durational departure from the presumptive standard sentence of 94 months' imprisonment
to 45 months' imprisonment followed by lifetime postrelease supervision. The court
reasoned that Dull's mental impairment caused him to lack substantial judgment when the
crime was committed and the lack of participation by the victim in the proceedings
resulted in less harm to the victim than typical for such an offense. The sentences in both
cases were ordered to run consecutive to one another.


       Dull argues for the first time on appeal that mandatory lifetime postrelease
supervision categorically constitutes cruel and/or unusual punishment under the Eighth
Amendment to the United States Constitution and § 9 of the Kansas Constitution Bill of
Rights when it is imposed on juveniles who have committed and are later convicted of
similar sex offenses. Additionally, he challenges the district court's imposition of
consecutive sentences.


       In a divided opinion, the Court of Appeals considered only the categorical
challenge under the Eighth Amendment. Acknowledging it was a difficult call, the
majority relied primarily on State v. Mossman, 294 Kan. 901, 930, 281 P.3d 153 (2012),
and State v. Cameron, 294 Kan. 884, 898, 281 P.3d 143 (2012), which held that
mandatory lifetime postrelease supervision for a first-time offender adult convicted of
aggravated indecent liberties with a child or aggravated indecent solicitation of a child
was constitutional under the Eighth Amendment. The Mossman and Cameron courts
                                              6
applied the analysis set forth in Graham v. Florida, 560 U.S. 48, 66, 130 S. Ct. 2011, 176
L. Ed. 2d 825 (2010) (life without parole for juveniles convicted of nonhomicide offenses
is unconstitutional). The Court of Appeals majority also applied Graham in concluding
that mandatory lifetime postrelease supervision for juveniles convicted of aggravated
indecent liberties does not categorically constitute cruel and unusual punishment under
the Eighth Amendment. Dull, 2013 WL 193036, at *12.


       Judge G. Joseph Pierron dissented reasoning that acts committed by juveniles
should be viewed differently from acts committed by adults, and that the real possibility
of a lifetime sentence for the later commission of a minor felony was not proportional.
2013 WL 193036, at *13 (Pierron, J., dissenting).


       The Court of Appeals unanimously agreed that it lacked jurisdiction to consider a
challenge to the imposition of consecutive presumptive sentences. Dull, 2013 WL
193036, at *12.


       Dull petitioned for review of both issues. This court granted the petition pursuant
to K.S.A. 20-3018(b) and K.S.A. 60-2101(b) (review of Court of Appeals' decisions upon
timely petition for review).


     DOES MANDATORY LIFETIME POSTRELEASE SUPERVISION FOR A SEX OFFENSE
          COMMITTED BY A JUVENILE VIOLATE THE EIGHTH AMENDMENT?

Jurisdiction

       "Statutory interpretation and jurisdictional challenges involve questions of law
subject to unlimited appellate review. [Citation omitted.]" State v. Williams, 298 Kan.
1075, 1079, 319 P.3d 528 (2014).


                                             7
       Before the Court of Appeals, the State argued that Dull's categorical challenge to
his lifetime postrelease supervision was a "thinly-veiled attempt to challenge his
individual sentence." Accordingly, the State argued the appellate court did not have
jurisdiction to consider an appeal from a presumptive or downward departure sentence,
including an individual challenge to the constitutionality of a sentence. See K.S.A. 21-
4721; State v. Huerta, 291 Kan. 831, Syl. ¶ 3, 247 P.3d 1043 (2011) (constitutional
infirmity not subject to direct appeal in individual presumptive case); State v. Johnson,
286 Kan. 824, 841-42, 190 P.3d 207 (2008) (if sentence scheme itself is not being
challenged as constitutionally infirm, court lacks jurisdiction to consider individual
presumptive sentence); State v. Clemons, 273 Kan. 328, 343-44, 45 P.3d 384 (2002) (no
jurisdiction to consider whether individual presumptive sentence was cruel and unusual
punishment).


       The Court of Appeals rejected this argument, reasoning this court had not
questioned jurisdiction in Mossman and had granted review and remanded two cases
which had been dismissed for lack of jurisdiction. See State v. Vanskiver, No. 101,214,
order of dismissal filed September 29, 2009, rev. granted and remanded September 13,
2010; and State v. Collins, No. 100,996, order of dismissal filed August 31, 2009, rev.
granted and remanded June 23, 2010. Subsequently, this court determined that "a
presumptive prison sentence does not render an appellate court without jurisdiction,
under K.S.A. 21-4721(c)(1), to review the imposition of a lifetime postrelease
supervision period." Williams, 298 Kan. at 1080.


       Additionally, as discussed in the second issue, Dull's sentence for aggravated
indecent liberties in this case was a departure sentence and this court has jurisdiction to
consider an appeal pursuant to K.S.A. 21-4721(a) ("A departure sentence is subject to
appeal by the defendant."); see also State v. Looney, 299 Kan. at 908 (statute makes no
distinction between favorable and unfavorable departure). The State chose not to cross-
                                              8
petition this ruling on jurisdiction, but this court has a duty to consider jurisdictional
issues sua sponte. See Williams, 298 Kan. at 1080. Accordingly, we have jurisdiction to
consider this issue.


Preservation of Issue

       The Court of Appeals also considered whether Dull's attempt to bring a categorical
challenge to his sentence under both the Eighth Amendment and § 9 of the Kansas
Constitution Bill of Rights could be raised for the first time on appeal. The panel noted
three exceptions to the general rule:


       "(1) The newly asserted claim involves only a question of law arising on proved or
       admitted facts and is determinative of the case; (2) consideration of the claim is necessary
       to serve the ends of justice or to prevent the denial of fundamental rights; and (3) the
       district court is right for the wrong reason. State v. Gomez, 290 Kan. 858, 862, 235 P.3d
       1203 (2010)." Dull, 2013 WL 193036, at *2.


       Applying State v. Gomez, 290 Kan. 858, 862, 235 P.3d 1203 (2010), the panel
separated its analysis under the Eighth Amendment from its analysis under § 9 of the
Kansas Constitution Bill of Rights. Additionally, it identified that challenges to
proportionality under the Eighth Amendment are divided into two classifications: (1) the
length of term-of-years sentences given all the circumstances in a particular case; and (2)
categorical restrictions on the death penalty. This second classification also encompasses
cases in which the court implements the proportionality standard based on certain
categorical restrictions. See State v. Ross, 295 Kan. 424, 428, 284 P.3d 309 (2012).


       As a challenge under the first classification is case-specific, which requires factual
findings, it is precluded from being raised for the first time on appeal. See Gomez, 290
Kan. at 864-65. Likewise, a challenge under § 9 of the Kansas Constitution Bill of Rights
                                                     9
generally cannot be raised for the first time on appeal because of the factual inquiries
involved. 290 Kan. at 867-68 (application of State v. Freeman, 223 Kan. 362, 367, 574
P.2d 950 [1978], factors in § 9 analysis involves both legal and factual inquiries).


       The opposite is true under the second classification, a categorical proportionality
challenge under the Eighth Amendment. After identifying the nature of the offense and
the characteristics of the offender, the Graham Court applied a two-prong analysis in
considering a categorical challenge under the Eighth Amendment. This analysis considers
whether a national consensus against the sentencing practice exists and instructs the court
to use its own independent judgment taking into account precedent and the Eighth
Amendment. 560 U.S. at 61. As the factors assessed in a categorical proportionality
challenge are not case specific and generally raise questions of law, a categorical
proportionality challenge may be raised for the first time on appeal under certain
circumstances. Gomez, 290 Kan. at 866. Accordingly, the panel correctly concluded that
it could consider only Dull's Eighth Amendment categorical proportionality challenge
involving only questions of law.


       In his petition for review, Dull frames his issue as whether the lifetime postrelease
supervision violates the Eighth Amendment and § 9 of the Kansas Bill of Rights, and he
repeatedly refers to § 9. However, he does not challenge the panel's preservation rulings,
and he narrows the issue in his petition as focusing on the Graham Court's "second
classification."


       "[I]ssues before the Supreme Court include all issues properly before the Court of
Appeals which the petition for review or cross-petition allege were decided erroneously
by the Court of Appeals." Supreme Court Rule 8.03(h)(1) (2014 Kan. Ct. R. Annot. 80).
This court will not consider issues not presented or fairly included in the petition. See
Supreme Court Rule 8.03(a)(4)(c) (2014 Kan. Ct. R. Annot. 77). If a party fails to
                                             10
challenge a dispositive procedural ruling in the petition for review, it is not properly
before this court. See State v. Allen, 293 Kan. 793, 796, 268 P.3d 1198 (2012).
Consequently, the only argument properly before this court is a categorical
proportionality challenge under the Eighth Amendment.


Standard of Review

       A categorical proportionality challenge under the Eighth Amendment implicates
questions of law, and this court has unlimited review. See Williams, 298 Kan. at 1086;
Mossman, 294 Kan. at 925. A constitutional challenge to the lifetime postrelease
supervision portion of an aggravated indecent liberties with a child sentence "is an
indirect attack on the constitutionality of the statute as applied." 294 Kan. at 906.


       Deciding whether a statute is constitutional is a question of law subject to
unlimited review. This court presumes statutes are constitutional and must resolve all
doubts in favor of a statute's validity. "'A statute must clearly violate the constitution
before it may be struck down' and an appellate court '"not only has the authority, but also
the duty, to construe a statute in such a manner that it is constitutional if the same can be
done within the apparent intent of the legislature in passing the statute." [Citation
omitted.]'" State v. Gaona, 293 Kan. 930, 958, 270 P.3d 1165 (2012) (quoting State v.
Johnson, 286 Kan. 824, 842-43, 190 P.3d 207 [2008]).


Analysis

       In the summer of 2009, Dull was 17 years old when he had sexual intercourse with
a 13-year-old girl. He was charged with rape. The State's motion to prosecute him as an
adult was granted by the district court pursuant to K.S.A. 2007 Supp. 38-2347, and he
was tried an adult. Pursuant to plea negotiations, he pled guilty to the lower felony of
aggravated indecent liberties with a child, but the conviction still qualified as a sexually
                                              11
violent crime and subjected him to mandatory lifetime postrelease supervision. See
K.S.A. 2014 Supp. 22-3717(d)(1)(G) ("Except as provided in subsection [u], persons
convicted of a sexually violent crime committed on or after July 1, 2006, and who are
released from prison, shall be released to a mandatory period of postrelease supervision
for the duration of the person's natural life."); K.S.A. 2014 Supp. 22-3717(d)(5)(C)
(aggravated indecent liberties with a child is a sexually violent crime).


       In his petition for review, Dull argues mandatory lifetime postrelease supervision
for a sex offense that does not involve sexual penetration where the offender is less than
18 years old and the victim is 13 years old categorically constitutes cruel and unusual
punishment under the Eighth Amendment. At oral argument, defense counsel reframed
the argument as applicable to any juvenile convicted of aggravated indecent liberties with
a child. Alternatively, Dull contends the imposition of a mandatory lifetime postrelease
supervision sentence without the individualized sentencing discussed in Miller v.
Alabama, 567 U.S. __, 132 S. Ct. 2455, 2458, 183 L. Ed. 2d 407 (2012), is
unconstitutional.


       Relevant Eighth Amendment Caselaw

       The Eighth Amendment to the United States Constitution provides: "Excessive
bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted." "'The concept of proportionality is central to the Eighth
Amendment. Embodied in the Constitution's ban on cruel and unusual punishments is the
"precept of justice that punishment for crime should be graduated and proportioned to
[the] offense."'" Mossman, 294 Kan. at 921 (quoting Graham, 560 U.S. at 59). With this
backdrop, a trio of United States Supreme Court cases has established that "children are
constitutionally different from adults for sentencing purposes." Miller, 132 S. Ct. at 2464.



                                             12
       In the first case, Roper v. Simmons, 543 U.S. 551, 578-79, 125 S. Ct. 1183, 161 L.
Ed. 2d 1 (2005), the United States Supreme Court created a categorical ban on capital
punishment for juvenile offenders who were younger than 18 years old. In reaching this
conclusion, the Court first observed that the rejection of the juvenile death penalty in the
majority of States; the infrequency of its use even where available; and the trending
decline in practice demonstrated that society views juveniles, like the mentally retarded,
as "'categorically less culpable than the average criminal.'" 543 U.S. at 567 (quoting
Atkins v. Virginia, 536 U.S. 304, 316, 122 S. Ct. 2242, 153 L. Ed. 2d 335 [2002]).


       The Roper Court found that juveniles were not among the worst offenders
deserving the death penalty for three reasons: (1) a lack of maturity and an
underdeveloped sense of responsibility; (2) juveniles are more vulnerable or susceptible
to negative influences and outside pressures, including peer pressure; and (3) the
character and personality traits of a juvenile are not as well formed as that of an adult.
543 U.S. at 569-70. The Court reasoned that once the diminished culpability of juveniles
is recognized, it is evident that the penological justifications of retribution and deterrence
for the death penalty apply to them with lesser force than to adults. 543 U.S. at 571.


       Five years later in Graham, 17-year-old Graham violated his probation for armed
burglary with assault or battery by participating in a home invasion and a burglary. The
district court revoked his probation and imposed a sentence of life without the possibility
of parole. On appeal, the Graham Court extended the categorical approach in Roper to
cases involving life without the possibility of parole for juvenile offenders convicted of
nonhomicide crimes. 560 U.S. at 68-69.


       In analyzing the nature of the offense, the Graham Court referenced its finding
that capital punishment is impermissible for nonhomicide crimes. Regarding the
characteristics of the offender, the Court noted its adoption of categorical rules
                                              13
prohibiting the death penalty for those less than 18 years old. 560 U.S. at 70-71. Turning
to the national consensus, the Court observed that only six states banned juvenile life
without the possibility of parole; however, the Court noted the sentence was rarely given.
Additionally, "the fact that transfer and direct charging laws make life without parole
possible for some juvenile nonhomicide offenders does not justify a judgment that many
States intended to subject such offenders to life without parole sentences." 560 U.S. at 67.


       In exercising its independent judgment, the Graham Court noted Roper's
conclusion that juveniles have lessened culpability and are thus less deserving of the most
severe punishments. 560 U.S. at 68. It reasoned "when compared to an adult murderer, a
juvenile offender who did not kill or intend to kill has a twice diminished moral
culpability." 560 U.S. at 69.


       The Graham Court also found life without the possibility of parole is an especially
harsh punishment for a juvenile who will on average serve a longer sentence than an
adult offender. 560 U.S. at 70. It continued that none of the goals of penal sanctions—
retribution, deterrence, incapacitation, and rehabilitation—provided adequate justification
for life without the possibility of parole. 560 U.S. at 71. Accordingly, the Court
concluded that life without the possibility of parole for a nonhomicide juvenile offender
was unconstitutional reasoning: "A State need not guarantee the offender eventual
release, but if it imposes a sentence of life it must provide him or her with some realistic
opportunity to obtain release before the end of that term." 560 U.S. at 82.


       Two years later in Miller, two 14-year-old juvenile offenders were convicted of
homicide and received mandatory life without the possibility of parole. The Miller Court
extended the reasoning of Graham and Roper that youth matters when sentencing
juveniles to the harshest punishments. 132 S. Ct. at 2465. The Court observed that "none


                                             14
of what [Graham] said about children—about their distinctive (and transitory) mental
traits and environmental vulnerabilities—is crime-specific." 132 S. Ct. at 2465.


       Additionally, as Graham treats juvenile life sentences as analogous to capital
punishment, the Court likewise extended another line of precedent requiring
individualized sentencing. 132 S. Ct. at 2467. "[O]ur individualized sentencing decisions
make clear that a judge or jury must have the opportunity to consider mitigating
circumstances before imposing the harshest possible penalty for juveniles." 132 S. Ct. at
2475. Accordingly, the Court concluded the Eighth Amendment forbids mandatory life
without parole sentences for juveniles convicted of homicide. 132 S. Ct. at 2469.


       We have applied the analysis set forth in these three cases to various sex offenses
in concluding that mandatory lifetime postrelease supervision under K.S.A. 2014 Supp.
22-3717(d)(1)(G) is not categorically disproportionate for adult sex offenders, nor is it
cruel and unusual punishment under the Eighth Amendment to the United States
Constitution. See, e.g., Williams, 298 Kan. at 1089-90 (sexual exploitation of child);
Mossman, 294 Kan. at 930 (aggravated indecent liberties with a child); Cameron, 294
Kan. at 898 (indecent solicitation of a child).


       Additionally, the Court of Appeals has also found that prospective life
incarceration upon commission of a new felony while on mandatory lifetime postrelease
supervision constituted cruel and unusual punishment as applied to the defendant. See
State v. Proctor, 47 Kan. App. 2d 889, 280 P.3d 839 (2012), opinion on remand No.
104,697, 2013 WL 6726286 (Kan. App. 2013) (unpublished opinion), rev. denied 299
Kan. __ (April 28, 2014). However, no Kansas cases have addressed whether mandatory
lifetime postrelease supervision is unconstitutional when imposed on a juvenile offender,
as in this case.


                                              15
       Subcategories of Categorical Proportionality Challenges

       The second classification of an Eighth Amendment challenge to a term-of-years
sentence as disproportionate and therefore cruel and unusual encompasses cases in which
the court implements the proportionality standard based on certain categorical
restrictions. Ross, 295 Kan. at 428. We have outlined three subcategories of categorical
proportionality challenges:


               "The United States Supreme Court identifies three subcategories of categorical
       proportionality challenges. The first considers the nature of the offense, such as a
       prohibition on capital punishment for nonhomicide crimes against individuals. Graham,
       560 U.S. at 60-61 (citing Enmund v. Florida, 458 U.S. 782, 102 S. Ct. 3368, 73 L. Ed. 2d
       1140 [1982]). The second considers the characteristics of the offender, such as a
       categorical rule prohibiting the death penalty for juveniles. Graham, 560 U.S. at 61,
       (citing Roper v. Simmons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 [2005]). The
       third, which was first recognized in Graham, combines the two because it 'implicates a
       particular type of sentence as it applies to an entire class of offenders who have
       committed a range of crimes.' 560 U.S. at 61." Williams, 298 Kan. at 1086.


       In Mossman, the defendant was convicted of aggravated indecent liberties with a
child and argued his categorical challenge should be limited to first-time offenders
involving sex with a child who is 14 or 15 without any element of force, coercion,
prostitution, or pornography. This court rejected his attempt to limit the range of crimes,
ruling it was so case specific as to "obliterate the distinction" between categorical and
case-specific challenges. State v. Mossman, 294 Kan. 901, 928, 281 P.3d 153 (2012).
Accordingly, we found the nature of the offense was limited to the crime itself—
aggravated indecent liberties with a child. 294 Kan. at 928. However, we recognized the
category of "first-time sex offenders" as a class of offenders. 294 Kan. at 928-29; see also
State v. Cameron, 294 Kan. 884, 896-97, 281 P.3d 143 (2012) (rejecting attempt to define


                                                    16
aggravated indecent solicitation of a child category as a sex offense not involving
pornography where the offender and victim do not engage in physical or sexual contact).


       As noted above, defense counsel conceded at oral argument that Mossman and
Cameron control the classification of the nature of the offense to the crime of conviction:
aggravated indecent liberties with a child. However, the offenders in Mossman and
Cameron were adults, and the United States Supreme Court has made it clear that
"children are constitutionally different from adults for purposes of sentencing." Miller,
132 S. Ct. at 2464. Dull's status as a juvenile is thus a relevant characteristic to defining a
class of offenders. See Graham v. Florida, 560 U.S. 48, 82, 130 S. Ct. 2011, 176 L. Ed.
2d 825 (2010) (categorical ban on life without parole for nonhomicide juvenile
offenders); Roper, 543 U.S. at 578-79 (categorical ban on capital punishment for juvenile
offenders); Miller, 132 S. Ct. at 2464 (ban on mandatory life without parole for homicide
juvenile offenders). We agree with the panel's conclusion that our analysis must be
whether mandatory lifetime postrelease supervision constitutes cruel and/or unusual
punishment when imposed on the category of juveniles who committed and were later
convicted of aggravated indecent liberties with a child.


       Graham's Two-Prong Analysis

       The Graham Court applied a two-prong analysis in considering a categorical
challenge under the Eighth Amendment:


       "The Court first considers 'objective indicia of society's standards, as expressed in
       legislative enactments and state practice' to determine whether there is a national
       consensus against the sentencing practice at issue. [Citation omitted.] Next, guided by
       'the standards elaborated by controlling precedents and by the Court's own understanding
       and interpretation of the Eighth Amendment's text, history, meaning, and purpose,'
       [citation omitted], the Court must determine in the exercise of its own independent

                                                    17
       judgment whether the punishment in question violates the Constitution." Graham, 560
       U.S. at 61.


                 1. Objective Indicia of Society's Standards


       After identifying the applicable category, the Mossman and Cameron courts
applied the first step of the Graham analysis, i.e., whether objective indicia of society's
standards, as expressed in legislative enactments and state practices, demonstrate a
national consensus against the sentencing practice at issue. Mossman, 294 Kan. at 929;
Cameron, 294 Kan. at 897. In Mossman, we relied on the Ninth Circuit Court of Appeals'
analysis in finding lifetime supervised release for child pornography was not cruel and
unusual punishment in United States v. Williams, 636 F.3d 1229, 1233-34 (9th Cir.), cert.
denied 132 S. Ct. 188 (2011):


                 "'Here, "objective indicia" suggest that society is comfortable with lifetime
       sentences of supervised release for sex offenders, as such sentences are common.
       According to the United States Sentencing Commission, in the last five years, federal
       courts have sentenced 1875 defendants convicted of child pornography and child
       prostitution crimes to lifetime supervised release. See U.S. Sentencing Comm'n, Federal
       Offenders Sentenced to Supervised Release 58-59 (July 2010),
       www.ussc.gov/general/20100722 _Supervised_Release.pdf. By way of comparison, in
       banning the sentence of life without parole for juvenile nonhomicide offenders, the
       Supreme Court noted that there were then just 123 people in the county serving such
       sentences. See Graham, 130 S. Ct. at 2024. Further, the percentage of federal sex
       offenders receiving life terms of supervised release is increasing, climbing from 9.3
       percent in 2005, to 20.5 percent in 2009. [Citations omitted.]'" Mossman, 294 Kan. at
       929-30.


       The Mossman court looked at other states' legislative enactments concerning
variations of lifetime postrelease supervision of sex offenders:

                                                     18
       "[A]t least three states—Colorado, Nebraska, and Oklahoma—mandate lifetime
       postrelease supervision for classes of offenses similar to Mossman's Kansas offense. See
       Colo. Rev. Stat. § 18-1.3-1001 (2011) ('a program under which sex offenders may receive
       treatment and supervision for the rest of their lives, if necessary, is necessary for the
       safety, health, and welfare of the state'); Neb. Rev. Stat. §§ 83-174.03, 28-319.01 (2008)
       (lifetime supervision upon completion of incarceration for 'registrable' sex offenses,
       which includes sexual assault of a child in the first degree); Okla. Stat. Ann. tit. 22,
       § 991a(A)(13) (2011) (supervision for period correlating with obligation to register as a
       sex offender); Okla. Stat. Ann. tit 57, § 584(N)(2) (2011) (registration for certain crimes
       required for lifetime).


                 "At least one other state—Arizona—permits but does not mandate lifetime
       postrelease supervision for a similar offense. Ariz. Rev. Stat. Ann. § 13-902(E) (2006)
       (permitting lifetime probation for sexual offenses). . . .


                 ....


                 "[I]t seems fair to say that less than half of states provide for lifetime postrelease
       supervision of some or all sex offenders and, because several states have a mechanism for
       termination of the postrelease supervision under certain conditions, only a handful of
       states impose punishment as absolute as Kansas' requirement. Nevertheless, Kansas is not
       alone in imposing mandatory lifetime postrelease supervision for crimes such as
       Mossman's, and we are not aware of any court that has found lifetime postrelease
       supervision of a violent sex offender to be cruel and unusual punishment." 294 Kan. at
       917-20.


       But Mossman addressed mandatory lifetime postrelease supervision for sex
offenses committed by adults, not juveniles. Dull notes that 18 states impose mandatory
lifetime postrelease supervision for at least some convicted sex offenders. But see
Commonwealth v. Cole, 468 Mass. 294, 310-11, 10 N.E.3d 1081 (2014) (community
parole supervision statute authorizing its parole board to impose mandatory sentences is
                                                      19
unconstitutional). He points to three states which require the offender to be over 18 years
old when imposing lifetime parole or supervision.


       "See Ind. Code §§ 35-50-6-1(e), 35-38-1-7.5 (2012) (lifetime supervision for 'sexually
       violent predators,' defined as those committing certain crimes when at least 18 years old);
       Mont. Code Ann. § 45-5-625(4) (2012) (lifetime supervision for offenders convicted of
       sexual abuse of children where child was 12 or younger and offender was 18 or older);
       Or. Rev. Stat. § 144.103(2) (2012) (lifetime supervision for offenders convicted of certain
       sex crimes who were at least 18 years old at the time of the offense)." State v. Dull, No.
       106,437, 2013 WL 193036, at *9 (Kan. App. 2013) (unpublished opinion).


       The Court of Appeals identified two states that apply lifetime supervision to sex
offenders less than 18 years of age:


       "See Colo. Rev. Stat §§ 18-1.3-1001, 18-1.3-1003(5)(a)(IV), 18-1.3-1009, 18-3-405
       (2012) (lifetime supervision, with possibility of discharge, for certain sex offenders,
       including those convicted of sexual assault on a child where the child was under 15 and
       the offender was at least 4 years older than the child); Nev. Rev. Stat. §§ 176.0931,
       201.230 (2011) (lifetime supervision, with possibility of discharge, for offenders of any
       age convicted of lewdness with child under 14)." Dull, 2013 WL 193036, at *9.


       In this case, the Court of Appeals majority found it was unclear whether the fact
that only a small number of states impose lifetime postrelease supervision on juveniles
convicted of sex offenses reflects a true national consensus against the sentencing
practice or whether it reflects the diverse manner in which states define and punish sex
offenses against children. Accordingly, it concluded Dull had not shown a national
consensus against sentencing juveniles convicted of similar sex offenses to mandatory
lifetime postrelease supervision. Dull, 2013 WL 193036, at *9.




                                                    20
       Dull argues the fact that only three states specifically list an age over 18 years in
their postrelease supervision statutes issue is not determinative. He contends the Miller
Court expressly rejected a "counting-type analysis" and did not rely upon a lack of a
national consensus in its analysis of whether a life without the possibility of parole
sentence for a juvenile was cruel and unusual punishment. Indeed, the Miller Court was
not dissuaded by the fact that 29 states had mandatory life without the possibility of
parole sentences for homicide juvenile offenders, finding its case was "different from the
typical one in which we have tallied legislative enactments," observing that its decision
did not categorically bar a penalty for a class of offenders or type of crime; rather, "it
mandates only that a sentencer follow a certain process—considering an offender's youth
and attendant characteristics—before imposing a particular penalty." 132 S. Ct. at 2471.


       While almost all jurisdictions permit juveniles to be tried as an adult in homicide
cases, most jurisdictions do not have a separate penalty provision for juvenile offenders.
See 132 S. Ct. at 2473. The Miller Court observed that when sentencing a juvenile to
death or life without the possibility of parole, most jurisdictions use two separate
statutory provisions: "One allowed the transfer of certain juvenile offenders to adult
court, while another (often in a far-removed part of the code) set out the penalties for any
and all individuals tried there." 132 S. Ct. at 2472. The Court reasoned "it was impossible
to say whether a legislature had endorsed a given penalty for children (or would do so if
presented with the choice)." 132 S. Ct. at 2472.


       Observing that half of the jurisdictions imposed life without the possibility of
parole on juveniles without regard to age, the majority concluded: "[The States] can
count to 29 by including these possibly (or probably) inadvertent legislative outcomes
does not preclude our determination that mandatory life without parole for juveniles
violates the Eighth Amendment." 132 S. Ct. at 2473.


                                              21
       Dull argues that likewise in Kansas, the last time age is considered concerning
juveniles is when they are to be tried as an adult. See K.S.A. 2014 Supp. 38-2347. Dull's
age was a factor when he was sentenced pursuant to K.S.A. 21-3504(a)(3)(A), a severity
level 3 felony, rather than K.S.A. 21-3504(c), an off grid felony for offenders 18 years of
age or older. However, Dull is correct that a separate section of the criminal procedure
code imposes lifetime postrelease supervision without regard to age. See K.S.A. 2014
Supp. 22-3717(d)(1)(G).


       Dull implies that it is difficult to ascertain a true national consensus when the
legislatures are not directly addressing the age of the offender. Indeed in Mossman, when
addressing national consensus, we were not dissuaded by the fact that only a handful of
states had a sentencing provision for mandatory lifetime postrelease supervision for
adults similar to Kansas. 294 Kan. at 920-21.


       As there is great diversity in the manner of sentencing juveniles for sex crimes
among the states, it is helpful if we expand the national consensus analysis to "mandatory
minimum" sentences for juveniles. The Iowa Supreme Court recently made some
interesting observations under this factor:


       "[W]e recognize no other court in the nation has held that its constitution or the Federal
       Constitution prohibits a statutory schema that prescribes a mandatory minimum sentence
       for a juvenile offender. Further, most states permit or require some or all juvenile
       offenders to be given mandatory minimum sentences. See Martin Guggenheim, Graham
       v. Florida and a Juvenile's Right to Age—Appropriate Sentencing, 47 Harv. C.R.-C.L. L.
       Rev. 457, 494 & n.267 (2012) [hereinafter Guggenheim] (collecting state statute
       permitting or requiring a mandatory minimum sentences to be imposed on a juvenile
       offender tried as an adult). This state of the law arguably projects a consensus in society
       in favor of permitting juveniles to be given mandatory minimum statutory sentences. See
       Alex Dutton, Comment, The Next Frontier of Juvenile Sentencing Reform: Enforcing
       Miller's Individualized Sentencing Requirement Beyond the JLWOP Context, 23 Temp.
                                                    22
       Pol. & Civ. Rts. L. Rev. 173, 195 (2013) [hereinafter Dutton] ('At this moment, no such
       national consensus exists against the imposition of mandatory sentences on juvenile
       offenders; the practice is common across jurisdictions.').


               "Yet, '[c]onsensus is not dispositive.' Kennedy, 554 U.S. at 421, 128 S. Ct. at
       2650, 171 L. Ed. 2d at 539. Moreover, as Miller demonstrates, constitutional protection
       for the rights of juveniles in sentencing for the most serious crimes is rapidly evolving in
       the face of widespread sentencing statutes and practices to the contrary. See 567 U.S. at
       ___, 132 S. Ct. at 2470-73, 171 L. Ed. 2d at 539 (rejecting an argument by Alabama and
       Arkansas that widespread use of mandatory-life-without-parole sentences for juvenile
       homicide offenders precluded holding the practice to be unconstitutional). Additionally,
       the evolution of society that gives rise to change over time necessarily occurs in the
       presence of an existing consensus, as history has repeatedly shown. The 'tough on crime'
       movement in politics may have made mandatory minimum sentences for juveniles
       common in society, see Dutton, 23 Temp. Pol. & Civ. Rts. L. Rev. at 175 (identifying
       'conservative, tough-on-crime political campaigns' as one cause of harsh and longer
       juvenile sentences); see also William J. Stuntz, The Pathological Politics of Criminal
       Law, 100 Mich. L. Rev. 505, 509 (2001) (describing the bipartisan 'bidding war' to be
       toughest on crime), but, the shift has also given rise to the claim that some sentencing
       laws have gone too far as applied to youthful offenders, cf. Guggenheim, 47 Harv. C.R.-
       C.L. L. Rev. at 495 (arguing the national-consensus analysis is inadequate to protect
       juvenile rights)." State v. Lyle, 854 N.W.2d 378, 386-87 (Iowa 2014).


       However, we recently found the imposition of a hard 20 mandatory minimum
sentence on a juvenile was constitutional under Graham and Miller. See State v. Brown,
300 Kan. 542, 564, 331 P.3d 781 (2014).


       In summary, Dull notes that 18 states impose mandatory lifetime postrelease
supervision for at least some convicted sex offenders. Like Kansas, the states of
Colorado, Nebraska, and Oklahoma mandate lifetime postrelease supervision to be
imposed on juveniles convicted of offenses similar to aggravated indecent liberties with a

                                                    23
child, and it is discretionary in Arizona. Colorado specifically references the juvenile's
age in the statute providing for mandatory lifetime postrelease supervision. Indiana,
Montana, and Oregon do not permit mandatory lifetime postrelease supervision to be
imposed on a juvenile. See Dull, 2013 WL 193036, at *9. The majority of states,
including Kansas, have adopted mandatory minimum sentencing for juveniles. Taking
into account caselaw and legislative enactments, Dull has not demonstrated a national
consensus against sentencing juveniles to mandatory lifetime postrelease supervision or
against mandatory minimum sentences. However, application of adult mandatory
sentencing statutes to juveniles skews the analysis—along with the changing landscape of
juvenile sentencing in the wake of Roper, Miller, and Graham.


               2. Court's Own Independent Judgment


       Under the second step of the Graham analysis, this court exercises its own
independent judgment to determine whether the sentencing practice violates the Eighth
Amendment:


               "'Community consensus, while "entitled to great weight," is not itself
       determinative of whether a punishment is cruel and unusual. [Citation omitted.] In
       accordance with the constitutional design, "the task of interpreting the Eighth
       Amendment remains our responsibility." [Citation omitted.] The judicial exercise of
       independent judgment requires consideration of the culpability of the offenders at issue in
       light of their crimes and characteristics, along with the severity of the punishment in
       question. [Citations omitted.] In this inquiry the Court also considers whether the
       challenged sentencing practice serves legitimate penological goals. [Citations omitted.]'"
       Mossman, 294 Kan. at 929 (quoting Graham, 560 U.S. at 67).




                                                    24
                        A. Culpability


       In Miller, the United States Supreme Court summed up its observations regarding
the diminished culpability of juveniles:


       "Roper and Graham establish that children are constitutionally different from adults for
       purposes of sentencing. Because juveniles have diminished culpability and greater
       prospects for reform, we explained, 'they are less deserving of the most severe
       punishments.' Graham, [560 U.S. at 68]. Those cases relied on three significant gaps
       between juveniles and adults. First, children have a '"lack of maturity and an
       underdeveloped sense of responsibility,"' leading to recklessness, impulsivity, and
       heedless risk-taking. Roper, 543 U.S. at 569. Second, children 'are more vulnerable . . . to
       negative influences and outside pressures,' including from their family and peers; they
       have limited 'contro[l] over their own environment' and lack the ability to extricate
       themselves from horrific, crime-producing settings. Ibid. And third, a child's character is
       not as 'well formed' as an adult's; his traits are 'less fixed' and his actions less likely to be
       'evidence of irretrievabl[e] deprav[ity].' [543 U.S. at 570].


               "Our decisions rested not only on common sense—on what 'any parent knows'—
       but on science and social science as well. [543 U.S. at 569]. In Roper, we cited studies
       showing that '"[o]nly a relatively small proportion of adolescents'" who engage in illegal
       activity '"develop entrenched patterns of problem behavior."' [543 U.S. at 570] (quoting
       Steinberg & Scott, Less Guilty by Reason of Adolescence: Developmental Immaturity,
       Diminished Responsibility, and the Juvenile Death Penalty, 58 Am. Psychologist 1009,
       1014 [2003]). And in Graham, we noted that 'developments in psychology and brain
       science continue to show fundamental differences between juvenile and adult minds'—
       for example, in 'parts of the brain involved in behavior control.' [560 U.S. at 68]. We
       reasoned that those findings— of transient rashness, proclivity for risk, and inability to
       assess consequences—both lessened a child's 'moral culpability' and enhanced the
       prospect that, as the years go by and neurological development occurs, his '"deficiencies
       will be reformed."' [560 U.S. at 68-69] (quoting Roper, 543 U.S. at 570)." Miller v.
       Alabama, 567 U.S. ___, 132 S. Ct. 2455, 2464-65, 183 L. Ed. 2d 407 (2012).

                                                      25
       This court has likewise recognized the diminished culpability of juveniles as set
forth in Roper and Graham:


               "In looking at the culpability of the offender, the Court noted that in Roper v.
       Simmons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005), it reasoned that because
       juveniles have a lessened culpability, they are less deserving of the most severe
       punishments. In Roper, the Court stated that compared to adults, juveniles have a '"lack
       of maturity and an underdeveloped sense of responsibility"'; they 'are more vulnerable or
       susceptible to negative influences and outside pressures, including peer pressure'; and
       their characters 'are not as well formed.' Roper, 543 U.S. at 569-70. Given these salient
       characteristics, the Roper Court noted that '[i]t is difficult even for expert psychologists to
       differentiate between the juvenile offender whose crime reflects unfortunate yet transient
       immaturity, and the rare juvenile offender whose crime reflects irreparable corruption.'
       543 U.S. at 573. Accordingly, 'juvenile offenders cannot with reliability be classified
       among the worst offenders.' 543 U.S. at 569. Based on these statements from Roper, the
       Graham Court concluded that '[a] juvenile is not absolved of responsibility for his
       actions, but his transgression "is not as morally reprehensible as that of an adult."
       [Citation omitted.]' Graham, 130 S. Ct. at 2026." State v. Ruggles, 297 Kan. 675, 682,
       304 P.3d 338 (2013).


       Similarly, our Court of Appeals has recognized the legislature's intention to hold
juveniles less accountable for their actions. See State v. Ussery, 34 Kan. App. 2d 250,
257, 116 P.3d 735, rev. denied 280 Kan. 991 (2005) ("The Kansas Legislature has
deemed it proper to hold persons under the age of 18 less accountable for their criminal
conduct than those who have attained the age of 18. Consequently, the legislature has
prescribed lesser penalties for those who commit serious offenses as juveniles.").


       Thus, both United States Supreme Court and Kansas caselaw suggest that 17-year-
old Dull had a diminished moral culpability when he committed the crime of aggravated

                                                     26
indecent liberties with a child. See Graham, 560 U.S. at 50 ("[W]hen compared to an
adult murderer, a juvenile offender who did not kill or intend to kill has a twice
diminished moral culpability.").


                        B. Severity of the Punishment


       "'Postrelease supervision' means the release of a prisoner to the community after having
       served a period of imprisonment or equivalent time served in a facility where credit for
       time served is awarded as set forth by the court, subject to conditions imposed by the
       Prisoner review board and to the secretary of correction's supervision." K.S.A. 2014
       Supp. 21-6803(p).


       The panel correctly acknowledges that mandatory lifetime postrelease supervision
is a severe sanction in Kansas, and mandatory lifetime postrelease supervision "is
undeniably part of a defendant's sentence." State v. Mossman, 294 Kan. 901, 907, 281
P.3d 153 (2012); see K.S.A. 2010 Supp. 21-4704(e)(2) ("In presumptive imprisonment
cases, the sentencing court shall pronounce the complete sentence which shall include . . .
the period of postrelease supervision.").


               "Mandatory lifetime postrelease supervision includes a general requirement that
       the person cannot commit a new criminal offense and may include several other specific
       'conditions targeted toward facilitating rehabilitation, restitution, and safe reintegration
       into society. [Citation omitted.]' State v. Gaudina, 284 Kan. 354, 359, 160 P.3d 854
       (2007). These conditions may include payment of costs, fines, and restitution; completing
       educational requirements; performing community service; reporting to a supervising
       officer; and abiding by other special conditions allowed by administrative regulations and
       orders. K.S.A. 21-4703(p) (defining 'postrelease supervision'); K.S.A. 22-3717(m)
       (listing possible conditions)." Mossman, 294 Kan. at 904.




                                                     27
       "[W]hile the sentence is lengthy, lifetime postrelease supervision is not as harsh a
punishment as imprisonment and is aimed at safely integrating a sex offender into society
and protecting the public." State v. Cameron, 294 Kan. 884, 896, 281 P.3d 143 (2012).
However, "Kansas' provision [mandatory lifetime postrelease supervision] is more severe
than most other jurisdictions." Mossman, 294 Kan. at 920. The Kansas Department of
Corrections website lists the following current conditions of postrelease supervision:


       "Standard Conditions of Post-release Supervision
               "1. Reporting and Travel: Upon release from the institution, the offender must
       agree to report as directed to the assigned parole officer and follow his/her instructions in
       reporting on a regular basis and keep the officer continuously informed of the offender's
       residence and employment. If it becomes necessary that the offender travel outside of the
       offender's assigned parole district (as determined by the parole officer) or the State of
       Kansas, the offender will obtain advance permission from his/her parole officer.
               "2. Laws: The offender shall obey all federal and state laws, municipal or county
       ordinances, including the Kansas Violent Offender Registration Act. If the Kansas
       Offender Registration Act is applicable, the offender will register with the local Sheriff's
       Office within 3 days of arrival in the county of residence upon moving to any other
       county in Kansas. Changes in residence within the same county require written
       notification to the Sheriff's Office. If the offender is arrested for any reason, the offender
       will notify his/her parole officer at the earliest allowable opportunity.
               "3. Weapons: An offender will not own, possess, purchase, receive, sell or
       transport any firearms, ammunition or explosive device, or any device designed to expel
       or hurl a projectile capable of causing injury to persons or property, any instrument or
       tool used with the intent to cause harm, or any weapon prohibited by law.
               "4. Personal conduct: An offender will not engage in assaultive activities,
       violence, or threats of violence of any kind, threatening or intimidating behaviors, or
       lewd and lascivious behaviors.
               "5. Narcotics/Alcohol: An offender will not illegally possess, use or traffic in
       any controlled substances, narcotics or other drugs as defined by law except as prescribed
       by a licensed medical practitioner. The offender will not consume any mind-altering
       substances, and agrees and consents to submit to a blood, breathalyzer or urine test at the
                                                     28
direction of the parole officer. At no time will the offender consume intoxicating liquor,
including beer or wine, without written permission from his/her parole officer. At no time
will an offender become intoxicated from the consumption of any substance, including,
but not limited to, wine, beer, glue or paint.
        "6. Association: An offender will not associate with persons engaged in illegal
activity and will obtain written permission from the parole officer and institutional
director to visit or correspond with inmates of any correctional institution.
        "7. Employment: The offender agrees to secure and maintain reasonable, steady
employment within 45 days of release from prison or residential treatment unless excused
for medical reasons or an extension of time is given by his/her parole officer. The
offender agrees to notify his/her employer of current and prior (non-expunged) adult
felony convictions and status as an offender.
        "8. Education: The offender agrees to make progress toward or successfully
complete the equivalent of a secondary education if the offender has not completed such
by the time of the offender's release and are deemed capable, as determined by their
parole officer.
        "9. Costs: The offender agrees to pay restitution, court costs, supervision fees
and other costs as directed by the offender's parole officer.
        "10. Treatment/Counseling: The offender agrees to comply with any relapse
prevention plan and the recommendations of any treatment or counseling, or assessment
program which is completed during the offender's incarceration or while under
supervision. The offender agrees to follow any directives given to the offender by the
offender's parole officer regarding evaluations, placement and/or referrals. The offender
agrees to submit to polygraph examinations as directed by the offender's parole officer
and/or treatment provider.
        "11. Victim: The offender agrees to have no contact with the victim(s) in the
offender's case(s) or the victim's family by any means including, but not limited to, in
person, by phone, via computer, in writing or through a third party without the advance
permission of the offender's parole officer.
        "12. Search: The offender agrees to be subjected to a search of his/her person,
residence, and any other property under his/her control by parole officers, authorized
parole staff, and department of corrections enforcement, apprehension and investigation
officers with or without a search warrant and with or without cause and by any law

                                                 29
       enforcement officer based on reasonable suspicion of violation of conditions of post-
       incarceration supervision, or reasonable suspicion of criminal activity.
               "If the offender is released to an out-of-state detainer and is subsequently
       released from incarceration for any reason, the offender must immediately contact the
       Kansas Department of Corrections, Parole Interstate Compact Office and provide
       information as to the offender's current status including residence and employment. If the
       offender is released to an in-state detainer and is subsequently released from local
       incarceration for any reason, the offender must notify the parole officer in the county
       which holds the detainer as well as the parole office on the offender's parole plan.
               "Special Conditions: The offender must agree to abide by the special
       condition(s) set forth, as well as to comply with instructions which may be given or
       conditions imposed by the offender's parole officer from time to time as may be governed
       by the special requirements of the offender's situation."
       http://www.doc.ks.gov/prb/conditions


       While the postrelease conditions are not confinement per se, they do restrain one's
freedom with significant restrictions and limitations. See Miller v. State, 200 Kan. 700,
703-04, 438 P.2d 87 (1968) (order of probation imposes significant limitations on liberty
of actions and constitutes restraint upon freedom sufficient to be entitled to K.S.A. 60-
1507 action for relief); see also Mossman, 294 Kan. at 931 (Johnson, J., dissenting)
("With lifetime postrelease supervision, [the defendant] will not experience another day
of freedom the rest of his life. The government can control what he does and where he
goes for the next 40, 50, perhaps even 60 or 70 years."). Stated another way, mandatory
lifetime postrelease supervision is a sentence that restricts the juvenile's liberty for life
without any chance, hope, or legal mechanism of having those restrictions lifted or even
reduced.


       Once he is released from prison and placed on lifetime postrelease supervision,
Dull must register with and report to the local sheriff as directed; he must report to his
parole officer as directed; he must undergo a polygraph examination anytime his parole

                                                    30
officer directs; he must pay his supervision costs and other costs as directed by his parole
officer; he must submit to any and all searches of his residence, automobile, and personal
effects by his parole officer; he must not travel outside the state unless he has permission
from his parole officer; he must not drink a glass of beer or other alcoholic beverage
unless he has permission from his parole officer; and he must not hunt with a firearm.
Additionally, the parole officer reserves the right to add or alter the conditions of the
supervision from "time to time." See http://www.doc.ks.gov/prb/conditions; see also
K.A.R. 44-9-501 (2014 Supp.) (new conditions may be established or modified following
violation of postrelease supervision).


       We note that revocation of lifetime postrelease supervision may result in further
incarceration up to a lifetime sentence without the possibility of parole. See K.S.A. 2009
Supp. 75-5217(c) ("If the violation results from a conviction for a new felony, upon
revocation, the inmate shall serve the entire remaining balance of the period of
postrelease supervision even if the new conviction did not result in the imposition of a
new term of imprisonment." [Emphasis added.]); K.S.A. 2014 Supp. 75-5217(c) ("the
inmate shall serve a period of confinement, to be determined by the prisoner review
board, which shall not exceed the remaining balance of the period of postrelease
supervision" [emphasis added]). However, we do not base today's decision on this
possible consequence. Compare State v. Proctor, No. 104,697, 2013 WL 6726286 (Kan.
App. 2013) (unpublished opinion).


                     C. Service of Legitimate Penological Goals


       "In exercising 'independent judgment,' the Supreme Court has instructed lower
courts to 'consider whether the challenged sentencing practice serves legitimate
penological goals.'" United States v. Williams, 636 F.3d 1229, 1234 (9th Cir.), cert.
denied 132 S. Ct. 188 (2011) (quoting Graham v. Florida, 560 U.S. 48, 67, 130 S. Ct.
                                              31
2011, 176 L. Ed. 2d 825 [2010]). We have observed the following penological goals of
mandatory lifetime postrelease supervision for adult offenders:

       "'Rehabilitation and incapacitation are central purposes of the criminal justice system,
       and they are particularly critical here given the propensity of sex offenders to strike
       again. Supervised release can further the end of rehabilitating sex offenders. For instance,
       in this case, the express conditions of supervised release will require Williams to receive
       sex offender treatment and to avoid situations where he may be tempted to offend again.
       Relatedly, supervised release helps incapacitate sex offenders by keeping them under the
       watchful eye of probation officers who may be able to detect problems before they result
       in irreparable harm to innocent children.'" State v. Williams, 298 Kan. 1075, 1089, 319
       P.3d 528 (2014) (quoting 636 F.3d at 1234).


       Moreover, "[a] life term of supervised release is particularly appropriate for sex
offenders given their high rate of recidivism. See H.R. Conf. Rep. No. 107-527, at 2,
2002 WL 1376222, at 1 (noting that 'sex offenders are four times more likely than other
violent criminals to recommit their crimes,' and that their 'recidivism rate [does] not
appreciably decline as offenders age.')." Williams, 636 F.3d at 1233.


       The Mossman court extended this analysis to Kansas offenders:


                "The Ninth Circuit's conclusion applies equally to those sentenced in Kansas to
       postrelease supervision for the crime of aggravated indecent liberties with a child.
       Further, although Williams was a repeat sex offender rather than a first-time sex offender
       like Mossman, some of the penological objectives for lifetime postrelease supervision—
       particularly deterrence, incapacitation, and rehabilitation—are the same whether the
       offender has committed one or many offenses. Accordingly, we conclude the analysis is
       persuasive as to both the classification of the crime and its application to the class of first-
       time sex offenders, especially when we factor in other states' acceptance of lifetime
       postrelease supervision when an offender has committed a similar crime." 294 Kan. at
       930.

                                                     32
       As these cases do not address the penological goals of mandatory lifetime
postrelease supervision for juvenile offenders, we look to the penological goals of life
without the possibility of parole articulated in Graham for guidance. The Graham Court
reasoned that retribution does not justify imposing the second most severe penalty on the
less culpable juvenile nonhomicide offender. Likewise deterrence is not a justification
because juveniles are less likely to take a possible punishment into consideration when
making decisions based on their immaturity, irresponsibility, impetuousness, and ill-
considered decision making. Regarding incapacitation, the determination that a youth will
forever be a danger to society is difficult to make, and a life without parole denies the
juvenile offender a chance to demonstrate growth and maturity. Finally, the goal of
rehabilitation is not met because an irrevocable judgment about the juvenile's value and
place in society is inappropriate in light of a juvenile nonhomicide offender's capacity for
change and limited moral culpability. Graham v. Florida, 560 U.S. 48, 73-74, 130 S. Ct.
2011, 176 L. Ed. 2d 825 (2010).


       The Miller Court likewise discussed penological justifications related to youth
sentenced to life without the possibility of parole:


       "[Previous cases] emphasized that the distinctive attributes of youth diminish the
       penological justifications for imposing the harshest sentences on juvenile offenders, even
       when they commit terrible crimes. Because '"[t]he heart of the retribution rationale"'
       relates to an offender's blameworthiness, '"the case for retribution is not quite as strong
       with a minor as with an adult."' [Citations omitted.] Nor can deterrence do the work in
       this context, because '"the same characteristics that render juveniles less culpable than
       adults"'—their immaturity, recklessness, and impetuosity—make them less likely to
       consider potential punishment. [Citations omitted.] Similarly, incapacitation could not
       support the life-without-parole sentence in Graham: Deciding that a 'juvenile offender
       forever will be a danger to society' would require 'mak[ing] a judgment that [he] is
       incorrigible'—but '"incorrigibility is inconsistent with youth."' [Citations omitted.] And
                                                    33
      for the same reason, rehabilitation could not justify that sentence. Life without parole
      'forswears altogether the rehabilitative ideal.' [Citation omitted.] It reflects 'an irrevocable
       judgment about [an offender's] value and place in society,' at odds with a child's capacity
       for change. [Citation omitted.]
               ....
               "Most fundamentally, Graham insists that youth matters in determining the
       appropriateness of a lifetime of incarceration without the possibility of parole. In the
       circumstances there, juvenile status precluded a life-without-parole sentence, even though
       an adult could receive it for a similar crime. And in other contexts as well, the
       characteristics of youth, and the way they weaken rationales for punishment, can render a
       life-without-parole sentence disproportionate. [Citation omitted.] 'An offender's age,' we
       made clear in Graham, 'is relevant to the Eighth Amendment,' and so 'criminal procedure
       laws that fail to take defendants' youthfulness into account at all would be flawed.'
       [Citation omitted.]" Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455, 2465-66, 183 L.
       Ed. 2d 407 (2012).


Although these cases were not addressing an aggravated indecent liberties with a child
conviction, "none of what [Graham] said about children—about their distinctive (and
transitory) mental traits and environmental vulnerabilities—is crime specific." (Emphasis
added.) 132 S. Ct. at 2465.


      In this case, the majority noted the Mossman court's discussion of the high and
frightening risk of recidivism posed by sex offenders, and it held these concerns were
"just as significant when a 17-year-old offender commits a sexually violent crime as
when an 18-year-old commits the same crime." Dull, 2013 WL 193036, at *11 (citing
294 Kan. at 910). However, "[s]everal recent longitudinal studies, examining data on
more than 33,000 juvenile sex offenders, reinforce the clinical consensus that juvenile sex
offenders present low recidivism risks." Halbrook, Juvenile Pariahs, 65 Hastings L.J. 1,
13 (December 2013). Similarly, the Iowa Supreme Court recently observed:


                                                    34
       "Research has confirmed that juvenile sex offenders generally 'are less likely to re-offend
       than adults, especially when they receive appropriate treatment.' Fed. Advisory Comm.
       on Juvenile Justice, Annual Recommendations Report to the President and Congress of
       the United States 7-8 (2007), available at www.facjj.org/annual/reports/
       ccFACJJ%20Report%205̈08.pdf. Most juveniles who become involved in illegal sexual
       behavior 'are not sexual predators and do not meet the accepted criteria for pedophilia.'
       Id.; see also Britney M. Bowater, Adam Walsh Child Protection and Safety Act of 2006:
       Is There a Better Way to Tailor the Sentences of Juvenile Sex Offenders?, 57 Cath. U. L.
       Rev. 817, 840 (2008) ('[M]any studies indicate that juvenile sex offenders have a lower
       recidivism rate than adult sex offenders.')." In re A.J.M., 847 N.W.2d 601, 605 (Iowa
       2014).


       By way of comparison in assessing penological goals, Professor Amy Halbrook
opines that the same analysis that the Supreme Court applied to juvenile death penalty
and life-without-parole cases should be applied when assessing whether a juvenile should
be required to register as a sex offender for life without the possibility for meaningful
review:


       "Applying mandatory lifetime registration to juveniles does not serve any penological
       goal. Juvenile status undermines the justifications behind each goal because of a youth's
       developmental limitations. Because of a youth's diminished culpability, any argument for
       retribution is less compelling for a youth than it would be for an adult. Lack of maturity
       undermines the goal of deterrence; juveniles act recklessly and are less likely than adults
       to consider potential punishments before committing crimes. In addition, by imposing
       restrictions and community notification, sex offender schemes undermine rehabilitation
       and create barriers for youth to participate fully in society. The punishment is excessively
       punitive because of the emotional and social toll; the shaming; the isolation it creates by
       restricting housing, employment, and family life; and the fact that the requirement
       remains in place despite the fact that juveniles are amenable to treatment and may, at
       some point, no longer pose any risk to the community." Halbrook, Juvenile Pariahs, 65
       Hastings L.J. at 51.


                                                    35
       The penological purposes for applying mandatory lifetime postrelease supervision
to a juvenile sex offender are thus not as applicable as they were to the adult offenders in
Mossman, Williams, and Cameron. First, "[r]etribution, which relates to a defendant's
blameworthiness, is less compelling in light of a juvenile's lesser culpability," Dull, 2013
WL 193036, at *11, and no showing was made that mandatory lifetime postrelease
supervision "is not grossly disproportionate in light of the justification offered." Graham,
560 U.S. at 72. Second, the deterrent effect of mandatory lifetime postrelease supervision
only works if the offender refrains from negative actions based on potential
consequences; however, juveniles lack the ability to take the requisite step back, analyze
their actions, recognize the consequences, and choose a different course of action. 560
U.S. at 72.


       Finally, while we have held the goals of rehabilitation and incapacitation are
served by the imposition of mandatory lifetime postrelease supervision on adult offenders
given their propensity to strike again, juveniles have a lower risk of recidivism. Placing
lifetime restraints on a juvenile offender's liberties requires a determination that the
juvenile will forever be a danger to society and "forswears altogether the rehabilitative
ideal." 560 U.S. at 74.


       Application of Graham Two-Prong Analysis

       Under Graham, Dull has not demonstrated a national consensus for or against
mandatory lifetime postrelease supervision for juveniles. Juveniles, especially those who
commit a nonhomicide offense, are clearly viewed with a diminished moral culpability
compared to adults. See Graham, 560 U.S. at 68. Mandatory lifetime postrelease
supervision for a juvenile is a severe lifetime sentence, even when the potential for
further imprisonment is not considered, because the juvenile's liberty interests are

                                              36
severely restricted for life by the terms of the mandatory lifetime postrelease supervision.
While we have found mandatory lifetime postrelease supervision constitutional for
adults, the same factors that result in a diminished culpability for juveniles, i.e.,
recklessness, immaturity, irresponsibility, impetuousness, and ill-considered decision
making, along with their lower risks of recidivism, all diminish the penological goals of
lifetime supervision for juvenile sex offenders.


       Accordingly, we reverse the Court of Appeals and conclude that mandatory
lifetime postrelease supervision is categorically unconstitutional under Graham when
imposed on a juvenile who committed and was later convicted of aggravated indecent
liberties with a child. Our decision on this issue eliminates the need to consider Dull's
alternative argument concerning individualized sentencing.


       The mandatory lifetime postrelease supervision portion of Dull's sentence is
therefore vacated. K.S.A. 21-4720(b)(7) provides that in consecutive sentencing cases,
"[i]f the sentence for the consecutive sentences is a prison term, the postrelease
supervision term is a term of postrelease supervision as established for the primary
crime." (Emphasis added.) Referring back to K.S.A. 21-4720(b)(2), "[t]he primary crime
is the crime with the highest crime severity ranking," which in this case remains
aggravated indecent liberties with a child, a severity level 3 felony. In light of our
holding, the district court cannot impose any term of postrelease supervision in this case
on remand for resentencing. See State v. Kessler, 276 Kan. 202, 217, 73 P.3d 761 (2003)
(where district court's authority to impose sentence is controlled by statutory procedure
found unconstitutional, district court has no authority to impose such sentence).




                                              37
     DID THE DISTRICT COURT ABUSE ITS DISCRETION BY IMPOSING CONSECUTIVE
                                 SENTENCES?

Jurisdiction

       "Whether appellate jurisdiction exists is a question of law over which this court
exercises unlimited review." State v. Looney, 299 Kan. 903, 906, 327 P.3d 425 (2014).


       Dull argues the district court abused its discretion by ordering the sentences in his
two cases to run consecutively rather than concurrently. The State argued, and the Court
of Appeals agreed, that it lacked jurisdiction to entertain a criminal defendant's direct
appeal of a presumptive sentence. See K.S.A. 21-4721(c)(1); State v. Flores, 268 Kan.
657, 659-60, 999 P.2d 919 (2000) (imposition of consecutive sentences does not alter
presumptive character of sentences imposed). On petition for review, Dull argues only
the merits of the issue and simply suggests the Court of Appeals "wrongly decided this
issue." However, this court has a duty to consider jurisdictional issues sua sponte.
Williams, 298 Kan. at 1080.


       Dull's sentence in 09CR3878 was presumptive, i.e., 24 months' imprisonment for
the burglary offense concurrent to 12 months in county jail for the misdemeanor theft
offense. However, his sentence in 10CR2224 for aggravated indecent liberties with a
child was not presumptive. The district court granted a downward departure and imposed
45 months' imprisonment (low range was 89 months' imprisonment) and ordered it to run
consecutive to 09CR3878, for a controlling term of 69 months' imprisonment.


       K.S.A. 21-4721 governed Dull's appeal filed on June 21, 2011. The statute
provided in relevant part:




                                             38
                "(a) A departure sentence is subject to appeal by the defendant or the state. The
       appeal shall be to the appellate courts in accordance with rules adopted by the supreme
       court.
                ....
                "(c) On appeal from a judgment or conviction entered for a felony committed on
       or after July 1, 1993, the appellate court shall not review:
                (1) Any sentence that is within the presumptive sentence for the crime."


       "Generally, consecutive sentences imposed under the Kansas Sentencing
Guidelines are presumptive sentences which are not subject to review by this court."
State v. Frecks, 294 Kan. 738, 739, 280 P.3d 217 (2012). However, in State v. Ross, 295
Kan. 1126, Syl. ¶ 12, 289 P.3d 76 (2012), we held:


                "A life sentence for an off-grid crime is not a 'presumptive sentence' as
       contemplated in K.S.A. 21-4703(q) because imposition of the life sentence was not
       arrived at by applying the applicable grid block of the sentencing guidelines.
       Accordingly, when a defendant is convicted of both an off-grid crime and an on-grid
       crime and the district court orders the presumptive sentence for the on-grid crime to run
       consecutive to the life sentence for the off-grid crime, the resulting controlling sentence is
       not entirely a 'presumptive sentence' as defined in K.S.A. 21-4703(q). Thus, K.S.A. 21-
       4721(c) does not prevent a defendant from challenging a district court's decision to
       impose consecutive sentences in a multiple conviction case involving both off-grid and
       on-grid crimes. As such, we disapprove of the contrary holdings found in State v. Flores,
       268 Kan. 657, 99 P.2d 919 (2000), and State v. Ware, 262 Kan. 180, 938 P.2d 197
       (1997)."


       Recently in Looney, the defendant was granted a downward durational departure
but his motion for dispositional departure was denied. The Court of Appeals summarily
denied his appeal for lack of jurisdiction citing K.S.A. 21-4721(c) and State v. Huerta,
291 Kan. 831, 247 P.3d 1043 (2011). We reversed on appeal, reasoning in part that the
appellate court has jurisdiction over all departure sentences under K.S.A. 21-4721(a)
                                                    39
unless jurisdiction is divested by a more specific provision. Additionally, as Looney did
not receive a presumptive sentence, subsection (c)(1) did not bar the Court of Appeals'
jurisdiction to hear his appeal. 299 Kan. at 909.


       Although neither of these cases address the precise scenario here, i.e., consecutive
presumptive and departure sentences, their analysis is instructive. While the imposition of
consecutive sentences is not considered a departure, Ross indicates that because part of
Dull's sentence was a departure sentence, the resulting controlling sentence is not entirely
a presumptive sentence. See Ross, 295 Kan. 1126, Syl. ¶ 12. Looney provides that an
appellate court has jurisdiction to hear Dull's appeal of his departure sentence under
K.S.A. 21-4721(a) unless some other provision is controlling. See Looney, 299 Kan. at
908. Applying the reasoning of Ross, K.S.A. 21-4721(c)(1) does not prevent a defendant
from challenging the district court's decision to impose consecutive sentences in a
multiple conviction case involving a presumptive and departure sentence. 295 Kan. 1126,
Syl. ¶ 12. Accordingly, the panel's dismissal for lack of jurisdiction under K.S.A. 21-
4721(c)(1) was erroneous. In the interest of judicial economy, we will address the merits
of Dull's argument.


Standard of Review

       "A district court simultaneously sentencing multiple convictions generally has
discretion to order the sentences to be served consecutively. See K.S.A. 21-4608(a);
K.S.A. 21-4720(b)." State v. Morningstar, 299 Kan. 1236, Syl. ¶ 4, 329 P.3d 1093
(2014).


               "Judicial discretion is abused if judicial action (1) is arbitrary, fanciful, or
       unreasonable, i.e., if no reasonable person would have taken the view adopted by the trial
       court; (2) is based on an error of law, i.e., if the discretion is guided by an erroneous legal
       conclusion; or (3) is based on an error of fact, i.e., if substantial competent evidence does
                                                     40
       not support a factual finding on which a prerequisite conclusion of law or the exercise of
       discretion is based." Ross, 295 Kan. 1126, Syl. ¶ 14.


Analysis

       Dull argues the district court abused its discretion in denying his request and
ordering the sentences in both cases to run consecutive to each other. At the plea hearing,
the district court went over the plea agreement where the State agreed to recommend the
low number in the appropriate sentencing guidelines grid box for each felony count and
for all counts to run concurrently. In support of a separate motion to depart, Dull argued
that he would benefit more from counseling than a long prison term, that he was very
immature at the time of the offense, that he was a slow learner in special education
classes at school, and that he believed he was dating the victim.


       At sentencing, the district court said it had seriously considered the departure
motion and observed the very generous nature of the plea agreement. It granted the
motion to depart in 10CR2224 from a low range sentence of 89 months to 45 months and
ordered it to run consecutive to the presumptive 24 months' imprisonment in the other
case. The court reasoned that Dull's mental impairment caused him to lack substantial
judgment when the crime was committed and the lack of participation by the victim in
the proceedings resulted in less harm to the victim than typical for such an offense.


       Dull argues several factors warranted the district court to order concurrent
sentences: (1) the State recommended concurrent sentences; (2) he took responsibility
for his actions and entered guilty pleas; and (3) the district court was aware that he had
minimal criminal history. Dull's argument is without merit.


       Although the district court is not obliged to follow a plea agreement, we note the
State recommended the low range sentence of each felony offense be run concurrent with
                                                   41
each other. If the district court did not depart in 10CR2224, Dull would be facing a
minimum controlling sentence of 89 months' imprisonment even if the cases were run
concurrently. Accordingly, the district court clearly took into account all of the factors
suggested by Dull in crafting a controlling sentence of 69 months' imprisonment, which
is substantially less than the plea bargain he accepted. Accordingly, it cannot be said that
no reasonable person would have imposed consecutive sentences in this case.


       Judgment of the Court of Appeals is reversed. Judgment of the district court
imposing consecutive sentences is affirmed. Judgment of the district court imposing
mandatory lifetime postrelease supervision is vacated and remanded for resentencing.


       MICHAEL J. MALONE, Senior Judge, assigned. 1




1
 REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 106,437 under
the authority vested in the Supreme Court by K.S.A. 20-2616 to fill the vacancy on the court
created by the appointment of Justice Nancy Moritz to the United States 10th Circuit Court of
Appeals.
                                              42